By the Court.
The judgment of the Court of Common Pleas on the appeal in this case was erroneously rendered and entered. The judgment should -be specific both as to-the debt or damages and the costs. Hendricks v. Craig, 2 South. 567; Hann. v. Gosling, 4 Halst. 248. The nature-of the proceeding requires the court not merely to reverse- or affirm the judgment of the justice, but to render such judgment as he ought to have given. Griff. Tr. (1st ed.) 117; Penn. Tr. (1st ed.) 74. The language of the 37th section of the act constituting courts for the trial of small causes has been very incorrectly supposed to sanction and support a general entry. It was intended to prescribe a regulation as to the allowance of costs, but not as to the form or substance of the judgment on the appeal.
Let the judgment be reversed.